DETAILED ACTION
Claims 1-4, 7-16, and 18-20 are pending, and claims 1-4 and 7 are currently under review.
Claims 5-6, 17, and 21-22 are cancelled.
Claims 8-16 and 18-20 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/17/2021 has been entered.

Response to Amendment
The amendment filed 8/17/2021 has been entered.  Claims 1-4, 7-16, and 18-20  remain(s) pending in the application.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller-Jupp (US 2015/0191811) in view of Work et al. (US 2016/0024607), Yoshida et al. (US 2010/0084892), Matsuo et al. (US 5,700,424), Verhagen et al. (US 2015/0334781), and Caudill et al. (US 5,435,162), and alternatively further in view of Hata et al. (US 6,424,077).
Regarding claim 1, Miller-Jupp discloses an apparatus for thermally treating an aluminum workpiece [abstract]; wherein said apparatus includes a treatment room for receiving said workpiece, as well as separate, independently controllable heating and cooling means such that desired portions of an aluminum workpiece can be independently heated and cooled, respectively [0090, fig.3-5].  The examiner reasonably considers the aforementioned apparatus of Miller-Jupp to meet the limitation of a “dimensionally variable heat treatment apparatus” as claimed.  The examiner notes that the recitation of “for accepting a metal article moving in a processing direction...” is an instance of functional language and intended use of the claimed apparatus opening, which upon further consideration, is only considered to impart the further structure of an opening wide enough to receive a metal article to be treated.  See MPEP 2111.02 & MPEP 2173.05(g).  Thus, the examiner reasonably considers the 
The examiner further notes that the disclosed heating and cooling means of Miller-Jupp reasonably meet the claimed heating and cooling units when the claimed arbitrary separation plane is interpreted to be located along the plane between heating means (316a, 316c) and cooling means (318a-b), or alternatively along the plane between heating means (514a-d) and cooling means (516e-h), for example [fig.3 & 5].  The examiner notes that the recitations of “to raise a strip temperature...” and “to maintain a second portion...” are instances of functional language which, upon further consideration, are not considered to impart any further structural limitations to the claimed heating and cooling units because heating and cooling units would naturally be expected to be able to raise and maintain a desired temperature, as would have been recognized by one of ordinary skill.  See MPEP 2145(II).
Miller-Jupp does not expressly teach that said heat treatment apparatus is included in a treatment system including a processing line and roller or support arranged along said processing line to continuously move a metal article in a processing direction at a strip rate through the heat treatment apparatus as claimed.  Work et al. discloses a system for heat treating aluminum alloys [abstract, 0038]; wherein said system is configured to process a metal strip in a continuous, in-line fashion by means of rollers through heat treatment units (D, E, F, G) such that the metal workpiece can be continuously treated without the need of a separate step of transporting articles from one piece of processing 
The examiner notes that the rollers of Work et al. would have been expected to be able to move the article in a direction at a rate as would have been recognized by one of ordinary skill.  See MPEP 2145(II).  The examiner submits that the combination of Miller-Jupp and Work et al. would have reasonably suggested a heat treatment apparatus as taught by Miller-Jupp, wherein said heat treatment apparatus of Miller-Jupp is included as a treatment station in the continuous treatment line of Work et al, such that the claimed limitations of a processing line having a roller for continuously moving metal in a processing direction and strip rate through the heat treatment apparatus are met by the suggested apparatus of the prior art as explained previously.
Miller-Jupp and Work et al. do not expressly teach initial and final heat treatment apparatus within the continuous treatment apparatus of Work et al. as claimed.  However, the examiner submits that these features would have been obvious in view of the prior art.  Yoshida et al. discloses an apparatus for forming automobile components [abstract]; wherein said apparatus can include a 
Regarding the recitation of a roller or support that continuously moves the metal article along the processing line from the initial heat treatment apparatus to the final heat treatment apparatus as claimed, the examiner notes that this recitation is an instance of functional language and intended use of the claimed rollers, which upon further consideration, is only considered to impart the further structure of rollers capable of performing the aforementioned functions.  See MPEP 2111.02 & MPEP 2173.05(g).  As stated previously, Work et al. already discloses a roller that conveys the article through the continuous treatment apparatus of Work et al. as stated previously.  In view of the suggested apparatus of the prior art comprising a continuous treatment apparatus (disclosed by Work et al.) having a preheating means (Yoshida et al.), dimensionally variable heater (Miller-Jupp), and final heating means (Matsuo et 
Regarding the recitation of a linear actuator and controller as claimed, Miller-Jupp further discloses that the apparatus further includes an adjustment means for moving the position of the heating and/or cooling means to different positions of the article, wherein said adjustment means is configured electronically or mechanically [0049-0051].  The examiner submits the electronically/mechanically configured adjustment means of Miller-Jupp would naturally be expected to include an actuator and controller such that to facilitate controlled movement, as would have been recognized by one of ordinary skill.  See MPEP 2145(II).  The examiner notes that the recitation of “adjusts a vertical and lateral position…” is an instance of functional language which, upon further consideration, merely imparts an actuator structure that is capable of performing vertical and lateral adjustment.  Accordingly, Miller-Jupp expressly teaches moving the heating/cooling means to perform different treatments which involve different positions and workpiece sizes [0049-0051].  The examiner reasonably submits this teaching to suggest that the adjustment means of Miller-Jupp is capable of both vertical and lateral movement because treatment for varying positions and sizes reasonably infers movement in multiple degrees of freedom as would have been recognized by one of ordinary skill [0049-0051].  Alternatively, Yoshida et al. further teaches that it is known to provide controllable movement to a heater using shifting mechanisms that control movement in a vertical and horizontal direction to further control the heating means and improve synchronization of heating [0083].  Therefore, it would have been obvious to specifically provide vertical and horizontal shifting mechanisms to the heaters of Miller-Jupp to improve synchronization of heating and improve control as taught by Yoshida et al. and recognized by one of ordinary skill.

 The aforementioned prior art does not expressly teach that the claimed controller includes sensors that detect the position of the heating unit and cooling unit and adjust heating and cooling as claimed.  However, the examiner submits that this feature would have been obvious in view of the prior art.  Verhagen et al. discloses an induction heating system for a metal article [abstract, 0002]; wherein said system includes a moveable induction heating assembly head having 
The examiner notes that the recitation of “that detects the positions…” and “wherein the controller dynamically adjusts an intensity of the heating unit…” are instances of functional language which, upon further consideration, merely impart the further limitations that the sensors are capable of detecting position as claimed and that the controller is capable of controlling heating/cooling based on said sensors.  In this regard, the examiner reasonably considers the position/movement detecting sensors and feedback controllers of Verhagen et al. to be entirely capable of performing the aforementioned functional language, such that the claimed sensors and controller are reasonably considered to be met by the suggested apparatus of the aforementioned prior art in view of Verhagen et al.
Regarding claim 2, the aforementioned prior art discloses the apparatus of claim 1 (see previous).  The examiner notes that the aforementioned exemplary orientation of Miller-Jupp of heating means (514a-d) and cooling means (516e-h) reasonably meets the claimed limitation of a heating unit and cooling unit 
Regarding claim 3, the aforementioned prior art discloses the apparatus of claim 1 (see previous).  The examiner notes that the aforementioned exemplary orientation of Miller-Jupp of heating means (316a, 316c) and cooling means (318a-b) reasonably meets the claimed limitation of a heating unit (316a) opposite an additional heating unit (316c) and cooling unit (318a) opposite an additional cooling unit (318b), wherein said heating and cooling units are respectively on a first and second side of a separation plane that is parallel a workpiece longitudinal axis and perpendicular a top surface of said workpiece, as expressly depicted in fig.3 of Miller-Jupp [fig.3].  The examiner reasonably considers the axis (going into the page) of the workpiece (304) of Miller-Jupp to refer to a longitudinal axis absent concrete evidence to the contrary.
Alternatively, Miller-Jupp does not expressly teach that the axis going into the page of workpiece (304) is a longitudinal axis as claimed.  However, the examiner submits that the axis into the page of the depicted orientation of Miller-Jupp in fig.3 is reasonably either a longitudinal axis or a width-wise axis, as would have been reasonably recognized by one of ordinary skill.  Therefore, the examiner submits that it would have been obvious select a longitudinal axis because one of ordinary skill would have reasonably and readily been able to choose a longitudinal axis from the disclosed options of either longitudinal or width-wise as depicted by Miller-Jupp.  See MPEP 2144.08.
Regarding claim 4, the aforementioned prior art discloses the apparatus of claim 1 (see previous).  The examiner notes that the recitation of “sufficient heat generation power and sufficient length to maintain the strip temperature...” is an instance of functional language which, upon further consideration, merely imparts the further structure of the heating means being capable of tempering the metal workpiece, as would have been reasonably recognized by one of ordinary skill. Since Miller-Jupp expressly teaches that the disclosed apparatus achieves different aluminum tempers, the examiner reasonably considers said apparatus of Miller-Jupp to have a sufficient power and length to perform the aforementioned functional language [abstract, 0013-0024].
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller-Jupp (US 2015/0191811) in view of others as applied to claim 1 above, and further in view of Cate et al. (US 2009/0090437).
Regarding claim 7, the aforementioned prior art discloses the apparatus of claim 1 (see previous).  The aforementioned prior art does not expressly teach an additional heat treatment apparatus having additional heating and cooling units separated by a separation plane that is not coplanar with a first separation plane as claimed.  Cate et al. discloses an apparatus for achieving different tempers across a metal plate dimension [abstract]; wherein said apparatus can achieve a property gradient along at least one dimension of said plate product, wherein said dimension is expressly taught to be in the width direction in a specific embodiment [0013, 0015, fig.5, 8].  Therefore, it would have been obvious to modify the apparatus of the aforementioned prior art by including a 
The examiner submits that one of ordinary skill would have reasonably been suggested to include the apparatus of Cate et al. downstream of the apparatus of Miller-Jupp, or vice versa, such that further heat treatment gradients can be achieved with further local heat treatment, as stated previously.  The examiner notes that the apparatus of Cate et al. includes heating and cooling inputs to the edges of the metal plate rather than to the article cross-sections as disclosed by Miller-Jupp, such that a separation plane of the Cate et al. apparatus would have naturally been expected to be non-coplanar to that of Miller-Jupp as instantly claimed [fig.8].  Therefore, the examiner submits that the aforementioned combined disclosure of Miller-Jupp and Cate et al. reasonably meets the limitation of an additional heat treatment apparatus as claimed.

Response to Arguments
Applicants’ arguments regarding the limitation of a linear actuator have been considered but are moot in view of the new grounds of rejection based upon Caudill et al. and Hata et al.
Applicant's arguments, filed 8/17/2021, regarding the rejections over Miller-Jupp have been fully considered but they are not persuasive.
Applicant first argues that Miller-Jupp is directed to a stationary heating apparatus, such that modification with Work et al. as proposed in the current rejections would render Miller-Jupp unsatisfactory for its intended purpose.  The In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  As stated previously, the examiner submits that one of ordinary skill would have been reasonably motivated to include a treatment station based on the disclosure of Miller-Jupp within the manufacturing line of Work et al. such that a continuous, dimensionally variable heat treatment apparatus can be obtained.  Furthermore, the examiner submits that one of ordinary skill in the art of metallurgy would reasonably be able to determine a station size and processing rate that would have achieved a heating duration of at least 10 minutes.  In other words, the examiner cannot concur with applicants’ unreasonably narrow interpretation that the heating 
Applicant then argues that none of the relied upon references suggest three different heating means.  The examiner cannot concur.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As stated previously, Work et al. suggests a continuous heating line, wherein said heating line can include a pre-treatment heating system as disclosed by Yoshida, a main dimensionally variable heating system as disclosed by Miller-Jupp, and a final heating system as disclosed by Matsuo et al.  Thus, the combined prior art reasonably suggests three different heating systems.
Applicant further argues that Miller-Jupp already teaches different aging conditions, such that a final heat treatment system as taught by Matsuo et al. would not be necessary.  The examiner cannot concur.  As expressly stated above, Matsuo et al. teaches that it is known to provide a final heat treatment of stabilization, such that one ordinary skill would have been motivated to include a final heat treatment station for the express purpose of stabilization.
Applicant then alleges that the aforementioned determination of obviousness is based on improper hindsight reasoning because the specific order of heating systems of Yoshida, Miller-Jupp, and Matsuo is not suggested by the prior art.  In response, it must be recognized that any judgment on In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  The examiner submits that one of ordinary skill would have reasonably been suggested to utilize a preheating and final heating means first (ie. intial) and last (ie. final), respectively, as suggested by the type of heating (“pre” and “final”) disclosed by Yoshida et al. and Matsuo et al., respectively.  Thus, the examiner cannot concur absent concrete evidence or reasoning to the contrary.
Applicant then alleges that Miller-Jupp only teaches that the heating adjustment means allows for reconfiguration “in the same planes relative to the workpiece.”  The examiner cannot concur.  It is not clear to the examiner, nor has it been made apparent, as to where this is taught in Miller-Jupp.  On the contrary, Miller-Jupp broadly teaches that the adjustment means can move the heaters and/or coolers to accommodate for heat treatment of “different positions and sizes of workpiece portions”.  In other words, Miller-Jupp suggests virtually any degree of movement as desired and recognized by one of ordinary skill, rather than specifically “in the same plane” as alleged by applicant.  Thus, the examiner cannot concur with applicants’ unreasonably narrow interpretation of the prior art.

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576.  The examiner can normally be reached on usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICHOLAS A WANG/Primary Examiner, Art Unit 1734